     Case 1:20-cv-20746-NLH Document 5 Filed 02/26/21 Page 1 of 7 PageID: 516



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
THOMAS JAMES CLAUSO,                :
                                    :
          Petitioner,               :    Civ. No. 20-20746 (NLH)
                                    :
     v.                             :    OPINION
                                    :
JOHN POWELL, et al,                 :
                                    :
          Respondents.              :
___________________________________:
APPEARANCES:

Thomas James Clauso
59252/000008532A
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302

        Petitioner Pro se

HILLMAN, District Judge

        Petitioner Thomas James Clauso, a prisoner presently

confined in South Woods State Prison, New Jersey, filed this

petition for writ of habeas corpus under 28 U.S.C. § 2254

challenging his 1988 conviction and sentence.             See ECF No. 1.

For the reasons that follow, the Court will dismiss the petition

for lack of jurisdiction.

I.     BACKGROUND

        In 1988, Petitioner was convicted of attempted murder,

unlawful possession of a handgun, possession of a weapon for an

unlawful purpose, and aggravated assault by a jury in the

Superior Court of New Jersey, Law Division, Camden County.               For
    Case 1:20-cv-20746-NLH Document 5 Filed 02/26/21 Page 2 of 7 PageID: 517



background purposes, the Court adopts and recites the history of

Petitioner’s criminal case as set forth in the opinion

dismissing a prior habeas corpus petition:

       The Law Division sentenced Petitioner to an extended
       term of life in prison with a 25-year period of parole
       ineligibility for attempted murder, a consecutive five-
       year term, with a two-and-one-half-year period of parole
       ineligibility, for aggravated assault, and concurrent
       five and 10-year terms for the weapons charges.
       Petitioner appealed, and on March 10, 1992, the Superior
       Court of New Jersey, Appellate Division, affirmed the
       convictions, but remanded for reconsideration of the
       imposition of consecutive terms. The Supreme Court of
       New Jersey granted certification and summarily remanded
       to the Appellate Division for reconsideration . . . .
       After reconsidering the issue, the Appellate Division
       affirmed. On April 8, 1993, the Supreme Court of New
       Jersey denied certification.

Clauso v. Hendricks, No. 03-3090 (D.N.J. Oct. 31, 2005) (ECF No.

17 at 2) (internal citations omitted); see also State v. Clauso,

627 A.2d 1136 (N.J. 1993) (table); State v. Clauso, No. A-1008-

88 5 (N.J. Super. Ct. App. Div. Sept. 16, 1992).

       Petitioner filed a habeas corpus petition under 28 U.S.C. §

2254 on March 2, 1995. 1      Clauso v. Morton, Civil No. 95-1003

(JHR) (D.N.J. filed Mar. 2, 1995).          The Honorable Joseph H.

Rodriguez dismissed the petition as unexhausted, id. (June 6,

1996)(ECF No. 7), and the United States Court of Appeals for the




1 Petitioner has a lengthy litigation history in this District.
The Honorable Claire C. Cecchi summarized Petitioner’s
litigation history at length in an order dismissing Petitioner
fifth petition under § 2254. Clauso v. Glover, No. 12-3969
(D.N.J. Sept. 26, 2012) (ECF No. 7 at 2-4).

                                       2
  Case 1:20-cv-20746-NLH Document 5 Filed 02/26/21 Page 3 of 7 PageID: 518



Third Circuit denied Petitioner’s request for a certificate of

appealability, Clauso v. Morton, No. 96-5440 (3d Cir. order

filed Dec. 18, 1996).

     Petitioner filed another § 2254 petition on June 18, 2003.

Clauso, No. 03-3090 (D.N.J. June 18, 2003) (ECF No. 1).            The

Honorable Freda L. Wolfson notified Petitioner of the

consequences of filing such a petition under the Antiterrorism

and Effective Death Penalty Act(“AEDPA”) and gave him an

opportunity to withdraw the petition and file one all-inclusive

petition.    Id. (July 16, 2003) (ECF No. 3) (citing Mason v.

Meyers, 208 F.3d 414 (3d Cir. 2000)).        Judge Wolfson dismissed

the petition as barred by AEDPA’s one-year statute of

limitations.    Id.   (D.N.J. Oct. 31, 2005) (ECF No. 17).         The

Third Circuit denied Petitioner’s request for a certificate of

appealability.    Clauso v. Hendricks, No. 05-5248 (3d Cir. Apr.

21, 2006).

     According to Petitioner, he filed a post-conviction relief

(“PCR”) motion that was construed as a motion for a new trial in

state court on August 24, 2012.       ECF No. 1 at 18.     Petitioner

asserts he has yet to receive a decision on that motion.            Id.

Petitioner indicates he has filed several other motions in the

state courts but has not received a decision on any of them.

Id. at 20.




                                     3
     Case 1:20-cv-20746-NLH Document 5 Filed 02/26/21 Page 4 of 7 PageID: 519



        In this § 2254 petition, Petitioner raises claims of

misconduct by the trial court.          Specifically, he asserts the

trial judge had a conflict of interest that Petitioner did not

discover until 2012.        Id.   He claims to have no available state

court remedies because the state courts have refused to rule on

his motions.       Id.

II.     DISCUSSION

A.     Legal Standard

        Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.        The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).      A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

        Section 2254(a) of Title 28 provides in relevant part:

        (a) [A] district court shall entertain an application
        for a writ of habeas corpus in behalf of a person in
        custody pursuant to the judgment of a State court only
        on the ground that he is in custody in violation of the
        Constitution or laws or treaties of the United States.

28 U.S.C. § 2254(a).        “If it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

                                        4
     Case 1:20-cv-20746-NLH Document 5 Filed 02/26/21 Page 5 of 7 PageID: 520



relief in the district court, the judge must dismiss the

petition . . . .”        28 U.S.C. § 2254 Rule 4.

B.     Analysis

        AEDPA restricts this Court’s jurisdiction over a second or

successive § 2254 petition.         “Before a second or successive

application permitted by this section is filed in the district

court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider

the application.”        28 U.S.C. § 2244(b)(3)(A).       Rule 9 of the

Rules Governing Section 2254 Proceedings, entitled “Second or

Successive Petitions,” similarly provides: “Before presenting a

second or successive petition, the petitioner must obtain an

order from the appropriate court of appeals authorizing the

district court to consider the petition as required by 28 U.S.C.

§ 2244(b)(3) and (4).”        28 U.S.C. § 2254 Rule 9.       Absent this

authorization, the Court lacks jurisdiction over any second or

successive § 2254 petition.         Burton v. Stewart, 549 U.S. 147,

152 (2007) (“[B]ecause the 2002 petition is a ‘second or

successive’ petition that Burton did not seek or obtain

authorization to file in the District Court, the District Court

never had jurisdiction to consider it in the first place”).

        Petitioner does not state that he has received permission

from the Third Circuit to file this second or successive

petition; therefore, this Court lacks jurisdiction.              Whenever a

                                        5
  Case 1:20-cv-20746-NLH Document 5 Filed 02/26/21 Page 6 of 7 PageID: 521



civil action is filed in a court that lacks jurisdiction, “the

court shall, if it is in the interests of justice, transfer such

action . . . to any other such court in which the action . . .

could have been brought at the time it was filed.”           28 U.S.C. §

1631.   As Petitioner has already filed a motion under § 2254, he

may only file a second or successive motion with the permission

of the Third Circuit.     28 U.S.C. § 2244(b)(3)(A).

     The Court finds that it is not in the interests of justice

to transfer this petition to the Third Circuit for

consideration.    Judge Cecchi dismissed a prior § 2254 petition

raising identical claims as time barred.         Clauso v. Glover, No.

12-3969 (D.N.J. July 30, 2015) (ECF No. 16), certificate of

appealability denied, No. 15-3370 (3d Cir. Mar. 2, 2016).

Therefore, it would be futile to transfer this petition to the

court of appeals as it has already denied a certificate of

appealability on these issues.

     Pursuant to 28 U.S.C. § 2253(c), a petitioner may not

appeal from a final order denying relief from a “detention

complained of aris[ing] out of process issued by a State Court”

unless he has “made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(1)-(2).        “When the

district court denies a habeas petition on procedural grounds

without reaching the prisoner's underlying constitutional claim,

a [certificate of appealability] should issue when . . . jurists

                                     6
  Case 1:20-cv-20746-NLH Document 5 Filed 02/26/21 Page 7 of 7 PageID: 522



of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.”         Slack v. McDaniel,

529 U.S. 473, 484 (2000).

     This Court denies a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the petition as second or successive is correct.

III. CONCLUSION

     For the foregoing reasons, the second or successive § 2254

petition will be dismissed for lack of jurisdiction.           An

appropriate order will be entered.




Dated: February 26, 2021                   s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     7
